Case 1:21-cv-00396-RJL Document 20-7 Filed 08/14/21 Page 1 of 8




                   Exhibit 7


to Expert Opinion of Sudipto Sarkar SA
             dated August 13, 2021
~cccc®
!ONLINEf
               Case 1:21-cv-00396-RJL
               SCC Online
                   Page 1
                                                    Document 20-7 Filed 08/14/21 Page 2 of 8
                          Web Edition, Copyright © 2021
                                Friday, August 13, 2021
                   Printed For: Mr. Wayne Page
                   SCC Online Web Edition: http://www.scconline.com
True P · '"        TruePrint™ source: Rajasthan Law Weekly
                   -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -

                                                    Sohan Lal vs. Guiab Chand ( Jagal NaraJan J.                                   )                           RLW 1965
                acts done by him till then in the execution of                                       whereof a minute has been made and signed in
                his office shall not be invalidated by reason of                                     accordance with this Act, shall be deemed to
                such dedaration.                                                                     have been duly convened and held, and all the
                    (3) No resolution of a board or any commit-
                tee appointed under this Act shall be deemed
                                                                                                     members at the meeting shall be deemed to
                                                                                                     have been duly qualified, and, where the
                                                                                                                                                                                 ....
                invalid on account of any irregularity in the                                        proceedings are the proceedings of a committee,
                service of notice upon any member, provided                                          such committee shalJ be de-emed to have been
                that the proceedings of the board or committee                                       duly constituted and to have had the power to
                we~e not prejudicially affected by such irregu-                                      deal with the matters referred to in the minute.
                lanty,                                                                                  (5) During any vacancy in a board or com-
                . (4) Until the contrary is proved, every meet-                                      mittee the continuing members may act as if. no
                mg of the board or of a commit~ee appointed                                          vacancy had occurred.''
                under this Act in respect of the proceedings
                         21. In the present case there is no disqualification or defect in the electionJ
                   co-option or appointment of any member. Nor has the Chairman or the Vice-
                   Chairman been declared to have been not duly elected as a result of any election
                   petition. Nor was there any irregularity in the ~ervice of notice upon any member
                   for any meeting.     The first three clauses of sec. 79 are thus not attracted. The
                   fourth clause raises a rebuttable presumption about the duly convening and hold~
                   ing of the meeting and of the fact that members attending are duly qualified.       If
                   this clause can be said to have been attracted then the presumption has been rebutt-
                   ed in the present case by proof that valid oath was not administered to the mem-
                   bers.     The proceedings of none of the meetings are thus validated by sec. 79
                   of the Act.
                          22. The other ground on which the petition is based is that in the final
                   delimitation order published under sec. I 4 of the Act in the Gazette ward No. 6
                   was shown as a single member constituency, but two members were elected from it.
                          23. From the material on record it appears to me that there was a printing
                   error in the final delimitation order which was published in the official Gazette.
                   In the preliminary delimitation order 9 general and 3 reserved seats were shown.
                                                                                                                                                                                 ..
                   One of these reserved seats was in ward No. 6 which was a double member consti-
                   tuency. In the final notification published in the Gazette only one member was
                   shown against ward No. 6. · But sec. 14 does not prescribe that the delimitation
                   order shall be published in the official Gazette. The error which was made in the
                   official Gazette was not rep·eated in the final delimitation order which was given
                   wide publicity by the Returning Officer in other ways. There was thus no defect
                    in conducting the election which may vitiate it.
                          24. The result is that I issue a direction to the Collector under article 226
                    of the Constitution to administer oath to the members of the Karanpur :Munici-
                   pality at a very early date and to hold fresh elections of the Chairman and t!:i~
                   Vice-Chairman after administering oath to the members.               The oath shall be
                   administered to the members by the Collector personally. Till then the members
                   of the Board are restrained from functioning as such.
                          25. The writ petition is decided as indicated above. In the circumstances
                   of the case, I direct that parties shall bear their own costs of it.




                                                                                 jAGAT NARAYAN                   J.
               •                                              Sohan Lal versus Gulab Cband-(86)
                   /                      S. B. Civil Regular Second Appeal No. 148, decided on 7th May, 1965 .
              .J<a)-Er-i1enct Act, &c. JS-Admission of one fiartner a,Jmissihle against other where both had same pecuniary
                               interest.
                            SM, SL and B were partners in the firm                                    of the present suit, even though the firm
                   (    Gauri Shankar Sohanlal and ore jointly and                                    might have been dis~olved this interest is still
                        several1y liable so far as the liabilities of                                 continuing. The admissions of SM are thus                                  ~
                        that firm are concerned. They have thus the                                   admissible under sec. 18 of the Evidence Act
                        same pecuniary interest in the subject-matter                                 against B and SL. ( para 21 )
                   (h)-[ Witness-Cro8S•e11aD1ination-Defendant caa cross-examine codepeadan-t
                               or his witness where he mak~s adverse statement. ]
                  Case 1:21-cv-00396-RJL
                  SCC Online                           Document 20-7 Filed 08/14/21 Page 3 of 8
                             Web Edition, Copyright © 2021
fgj~(D®           Page 2       Friday, August 13, 2021
                  Printed For: Mr. Wayne Page
!ONLINEf          SCC Online Web Edition: http://www.scconline.com
                  TruePrint™ source: Rajasthan Law Weekly
True Plil·~.....i,i,+'_" - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - .
                  -----------------------------------------------------------------------------------------------------------------------------------------------------------
   -


                     RLW 1965                                     Soban Lat v:r. Guiab Chand ( Jagat Narayan                               J. )                             347
                    Case law referred-


         .                ( I) Virayya vs. Adenna ( AIR 1930 P. C. 18)
                         {2) Khubchand vs. Chittarmal ( AIR 1931 All. 372 )
                          (3) Jagir Singh vs. Dheru ( AIR 1958 Punjab 487)
                          (4) Chandi Ram vs. Jamini Kanta ( AIR 1952 Assam 92 )
                          (5) Deputy Commissioner of Bara Banki vs. Ram Parshad ( ILR 27 Cal. 118)
                          (6) Maung Sit vs. Ma Su ( AIR 1917 Lower Burma 39 (2))
                          (7) Official Trustee of Madras vs. Sundaramurthi ( AIR 1921 P. C. 103)
                          (8) M.M. Essabhoy vs, M. Haridas ( AIR 1915 P. C. 2)
                           (9) Gangaram v.s. Hctram 1964 RLW 573 )
                        (10} Kowsullish Sundari Dasi vs. Mukta Sundari Dasi ( ILR 11 Cal. 588 )
                        (11) Meajan Matbar vs. Alimuddi Mia ( ILR 44 Cal. 130=AlR 1917 Cal. 487)
                        (12) Ambir Ali vs. Lutfe Ali ( ILR 45 Cal 159 = AIR 1918 Cal. 971)
                        ( 13) Tikoo Ram vs. Jhabar { ILR lO Raj. 6 )
                        (14} Dileshwar Ram Brahman vs. Nohar Singh ( 48 Indian Cases 193)
                        (15) Harihar vs. Nabakishorc ( AIR 1963 Orissa 45)
                        ( 16} Aumirtolall Bose vs. Rajoncekant Mitter ( 2 Indian App<!als 113 )
                        (17) Dina Nathiv vs. Sayad Habib ( AlR 1929 Lahore 129)
                         (18) N:uindar Singh vs. C. M. King ( AIR 1928 Lahore 769)
                        (19) Kirmany & Sons vs. Aga Ali Akbar ( AIR 1928 Mad. 919)

                      R. K. Rastogi and J. S. Rastogifor appellants.
                      Sumer Chand Bhandari and Ram Vilas for respondent.

                            J AGA T NARAYAN .J .-These connected appeals arise out of a suit for reco-
                      very of goods in specie or in the alternative for damages.
                            2. The suit ( No. 297 of 1950) was instituted in the Court of Civil Judge,
                      Ratangarh, on 20-7-50 by Chandmal against Hazarimal, Sohanlal, Bhanwarlal and
                      Surajmal. The facts necessary for the disposal of the present appeals are these.
             ,I
                      The case of the plaintiff was that the defendants were partners in a partnership firm
                      Gauri Shankar Sohanlal of Karanpur which had closed its business. It was alleged
                      that the plaintiff purchased 176 bags of gur weighing 352 mds. on Chait Sudi 13,
                      Smt. 2002 through this firm of the defendants and kept there for sale, that the
                      defendants sent an account of their dealings with the plaintiff upto Kartik Sudi 1,
                      Smt. 2002 showing a credit balance of Rs. 9266-4-6 in his favour, that the price of gur
                      was debited to him in this account, but that it had not been sold by the date upto
                      which the account was sent and that on 15-6-46 the plaintiff served a notice on the
                      defendants (asking them to pay the price of the gur? ). On that date the market
                      rate of gur was Rs. 13/- per rnaund and the price of 352 mds. of gur had been
                      claimed at that rate in the plaint. Further it was alleged that the plaintiff asked
                      the defendants several times (to pay the price of the gur or return it in specie ?),
                      but they kept on asking for time and finally on 1-7-50 defendants Nos. 1 to 3 made
                      a refusal and hence the suit was being .instituted. Hazarimal and Bhanwarlal filed
                      a written statement in which they asserted that they were not partners of the firm
                      Gauri Shankar Sohanlal and had nothing to do vvith the transactions in suit. They
                      denied all the allegation., made in the plaint. Hazarimal died during the pendency
                      of the suit and Dhanraj, Champalal, Jiwanmal and Shiv Bhagwan were irnpleaded
                      as his legal representatives. These legal representatives filed a written statement
                      similar to that filed by Hazarimal and Bhanwarlal.
                             3. Sohan1al was served, but he did not appear to contest the suit. The suit
                      proceeded ex parte against him.
                             4. Surajmal filed a separate written statement. He admitted that he was a
                       partner of the firm Gauri Shankar Sohanlal.        He also admitted that this firm
                       purchased 176 bags of gur on hehalf of the plaintiff and stored it, that the gur was
                       debited to the plaintiff, that the account of transactions up to Kartik Sudi 1, Smt.
                       2002 was sent by the firm to the plaintiff in which the price of the gur was debited
                       to him and that this account showed a credit balance of Rs. 9266-4-6 in his favour
                       and that the gur had not been sold till then. He asserted however that the gur
          •            was sold in accordance with the instructions o.f the plaintiff at Rs. 10-2-0 per maund
                       for 3452-6-6. Further he alleged that the firm Gauri Shankar Sohanlal carried
                       on business at Sri Ganganagar also and that Chand Mal entered into transactions
                       through the agency of the firm at Ganganagar in which he incurred losses as a result
                 Case 1:21-cv-00396-RJL
                 SCC Online                           Document 20-7 Filed 08/14/21 Page 4 of 8
                            Web Edition, Copyright © 2021

~CCCC~
IONLINE"I"'
                  Page 3       Friday, August 13, 2021
                  Printed For: Mr. Wayne Page
                  SCC Online Web Edition: http://www.scconline.com
                  TruePrint™ source: Rajasthan Law Weekly
True P   ..
                  -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -

               348                            Sohan Lal vs. Guiab Chand { Jagat Narayan J.)                                                             RLW 1955

               of which Chandmal owed a sum of Rs. 7212-12-9 to the firm.
                   5. One Shri Suleman a clerk of the Civil Judge's Court was appointed as
              guardian ad litem of Shiv Bh.=tgwan and he filed a written statement on his behalf
              denying his liability. He did not admit any of the allegations made in the plaint                                                                                          •
              and asserted that he had no knowledge of the transactions in suit.
                   6. Chandmal died during the pendency of the suit and his son Guiab Chand
              was impleaded as a plaintiff in his place.
                      7.      The following are the relevant issues framed by the trial court : -
                 Issue No. 2.-Ts the plaintiff entitled to the  account with the Ganganagar firm?         . fl_.
              price of 352 mds. of gur at Rs. 13/- per maund?      Issue No. 6-Arc Bhanwarlal and the legal
                 Issu~ No. 1.-Did the plaintiff get the amount  representatives of the Hazarimal liable?
              due to him as price of gur adjusted against his
              The trial court held that the gu.r was sold for Rs. 3452-6-6 at Rs. 10-2-0 per maund
              as alleged by the defendants. It held that this amount was adjusted against losses
              incurred by the plaintiff in his dealings with the Ganganagar firm. Further that
              only Sohanla] and Surajmal were the partners of the firm Gauri Shankar Sohanlal
              and not the other defendants. Lastly it held that the suit was barred by limitation
              under article 47 of the Bikaner Limitation Act corresponding to article 89 of the
              Indian Limitation Act. Under article 47 of the Bikaner Act the period of limita-
              tion for a suit by a principal against his agent for movable property received by the
              latter and not accounted for was th1·ee years. Time begins to run when the account
              is, during the continuance of the agency, demanded and refused or, when no such
              demand is made, when the agency terminates. The grounds for this finding as
              given by the learned Civil Judge were two. One was that the gur was sold on
              8-5-46 and time began to run from that date. It may be ment ioned here that
              there is no evidence on record that any intimation was given to the plaintiff on
              8-5-46 or on any other date that the gur had been sold. This part of the finding of
              the learned Civil Judge is thus based on no evidence. The other ground was that
              notice was sent by the plaintiff to the defendants on 15-6-4·6 and time began to
              run from that date. It is mentioned in the plaint in para 7 that the plaintiff sent a
              notice on 15-6-46. This is no doubt an admission of the plaintiff on \vhich the
              defendants can rely. But there is no admission of the plaintiff to the effect that the
              Ilf.?tice was actualJy served on the defendants. On the contrary the defendants
              have denied that the plaintiff served any notice on them on 15-6-46. This part of
              the finding also is thus based on no evidence. In' the result the trial court dismissed
              the suit.
                    8. On appeal the lParned District Judge decreed the suit. He held that Art.
              107 of the Bikaner Limitation Act which corresponded to article 120 of the Indian                                                                                 "'-< -
              Limitation Act \Vas applicable. The period of limitation under this article is six
              years from the date when the right to sue accrues.
                    9. Having heard the learned counsel for the parties I am of the opinion that
              article 47 of the Bikaner Act corresponding to article 89 of the Indian Act is appli-
              cable to the case and not article 107 corresponding to article 120 of the Indian Act
              as the suit is of the nature referred to under the former article.
                     10. In the plaint it was alleged by the plaintiff that several demands were
               made by him but the defendants kept on asking for time and eventually made a
               refusal on 1-7-50. These allegations were denied by the defendants but no evi-
               dence was produced by the plai1-,tiff to prove them.
                      I I. The contention on behalf of the defendants-appellants is that by virtue
               of section 3 of the Limitation Act it was for the plaintiff to pr'o ve that his suit was
               within time. The question which arises is as to whether the present suit was prima
              facie within limitation. That in turn leads to the quesrion as to the party on whom
               the burden lies of showing either that the account was demanded and refused or
               the agency terminated beyond three years of the institution of the suit. It was held
               in the following two decisions that such a burden lies on the agent :· Virayya V.
               Adenna(l), Khub Chand V. Chittar Mal(2). It was held inJagir Singh V Dheru(3)
               that the burden of proof lies on the plaintiff in a suit against the legal represen-
               tatives of the agent.
~cccc®
!ONLINEf
                Case 1:21-cv-00396-RJL
                SCC Online
                 Page 4
                                                     Document 20-7 Filed 08/14/21 Page 5 of 8
                           Web Edition, Copyright © 2021
                              Friday, August 13, 2021
                 Printed For: Mr. Wayne Page
                 SCC Online Web Edition: http://www.scconline.com
True P · '"      TruePrint™ source: Rajasthan Law Weekly
                 -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -


                  RLW 1965                                    Soban Lal          V.f,   Gulab Chand ( Jagat Narayan]. )                                                 34.9

                            12. In this view of the matter the suit against Bhanwarlal, Sohanlal and
                     Surajmal is within limitation and the suit against the remaining defendants who
                     are the legal representatives of Hazarimal is barred by limitation. The suit is
                     accordingly dismissed against Dhanraj, 'Champalal, Jiwanmal and Shiv Bhagwan.
                            13. As has already been mentioned above Suleman was appointed as guar-
                      dian ad litem of Shiv Bhagwan in the trial Court. In the appeal the plaintiff did
                     not implead Shiv Bhagwan as a minor under the guardianship of Suleman. An
                     objection was taken before the appellate court that Shiv Bhagwan was not properly
                     represented before it in the appeal. This objection was overruled by the first
                    ~pellate court. That order is undoubtedly erroneous as the appointment of
                     Suleman continued as he was never removed from guardianship by an order of the
                     court. The decision in the first appeal is therefore not binding on Shiv Bhagwan.-
                     Civil miscellaneous appeal No. 23 of 1963 is accordingly allowed.          As the suit
                     against Shiv Bhagwan is being dismissed it is not necessary to remand the appeal
                     against him for rehearing.
                            14. Coming now to the other -findings of the learned Civil Judge the lower r
                     appellate court has accepted the finding that the gur was sold for Rs. 3452-6-6.
                     But the other finding that the amount was adjusted towards lq,sses incurred in the
                     Ganganagar firm was not accepted by it. In order to prove the alleged transac-
                     tions carried on by the plaintiff v,•ith the Ganganagar firm Suraj mal defendant only
                     produced the Khata of the Ganganagar firm. This Khata does not give details of
                     all the entries. It refers to pages of the Naqal Bahi and Rokar Bahi. These two
                     Bahis were not produced before· the trial court. The learned Civil Judge however
                     relied on the entries made in the Khata which were unsupported by the original
                     entries made in the Naqal Bahi or the Rokar. The lower appellate court was of the 1
                     opinion that the Khata was not admissible under sec. 34 of the Evidence Act. The l
         f           contention on behalf of the a})pellants is that this finding is erroneous. The learned
                     counsel for the respondent, has supported the finding relying on the decision in
                                                                                                                                                                               I
                     Chandi Ram V. Jamini Kanta(4). The learned counsel for the appellants has on /
                     the other hand relied on the decisions in the Deputy Commissioner of Bara Banki
                     V. Ram Prashad(5) and Maung Sit V. Ma Su(6).                             .
                       •    15. I am of the opinion that a Khata Bahi is certainly a book of account,
                     and if it is maintained in the regular course of business it is admissible in evidence
                     under sec. 34 of the Evidence Act. But what weight can be attached to the entries
                     in .the Kha ta when the original entries on which they are based are not produced
                     is quite a different matter. The lower appellate court was of the opinion that no
                     reliance can be placed on the entries in the Khata which have not been supported
              · ....,.by corresponding entries in the Rokar and Naqal Bahi. I agree with this opinion.
                     I accordingly hold that the lower appellate court rightly held that it has not been
                     proved that any loss was incurred by the plaintiff in his dealings with the Ganga-
                     nagar branch of the firm Gauri Shankar Sohanlal against which the amount of
                      Rs. 3452/6/6 could have been adjusted.
                             16. If it had been shown that the plaintiff incurred losses in the Ganganagar
                     firm the defendants would certainly have been entitled to an equitable set off to
                     the extent of the lossei; as held by their Lordships of the Privy Council in Official
                     Trustee of Madras vs. Sundaramurthi(7).
                             17. The next contention on behalf of the appellants is that there is no satis-
                      factory proof on record that Hazarimal and Bhanwarlal were partners of the firm
                     Gauri Shankar Sohanlal. The trial court held that Hazarimal and Bhanwarlal
                      were not partners in this firm, but the appellate' court held otherwise. The finding
                      of the appellate court is one of fact and is duly supp•)rted by the evidence on record.
                      It cannot be interfered with in second appeal.
                             18. So far as Surajmal is concerned the case against him is proved by his
                      own admission contained in the written statement and by the evidence produced
                      by him in court. So far as Surajmal's admission in the .written statement is con-
        ~·            cerned the contention on behalf of the appellants is that it is not open to the court
                      to accept a part what he has alleged in tne written statement and reject the rest.
                     .Reliance is placed in this connection on the following decisions : M. M. Essabhoy
                      vs. I\1. Haridas and Gangaram vs. Hetram. In both the above cases the admission
      Case 1:21-cv-00396-RJL
      SCC Online                           Document 20-7 Filed 08/14/21 Page 6 of 8
                 Web Edition, Copyright © 2021
       Page 5       Friday, August 13, 2021
       Printed For: Mr. Wayne Page
       SCC Online Web Edition: http://www.scconline.com
       TruePrint™ source: Rajasthan Law Weekly
       -----------------------------------------------------------------------------------------------------------------------------------------------------------
-


    350                            Soban Lal vs. Guiab Chand ( Jagat .Narayan]. )                                                             RLW 1965

    itself was a conditional one and it was held that a conditional admission in a
    pleading cannot be so dissected as to accept a part and reject the rest. It must
    be either accepted subject to the condition or not accepted at all. The allegation
    about the purchase of gur was made in para 4 of the plaint and was admitted by
    Surajmal in para 4 of his written :statement unconditionally. The allegation that
    an account was sent upto Kartik Sudi 1, Smt. 2002 in which a credit balance of
    Rs. 9266/4/6 was shown in favour of the plaintiff and that the price of the gur was
    debited to him in this account but the gur which had been purchased had not been
    accounted for in it was made in para 6 of the plaint. This allegation was admitted
    by Surajmal in para 6 of his written statement unconditionally. In para 13 o~
    his written statement Surajmal alleged that the credit items of Rs. 9265/4/3 due
    in favour of the plaintiff in the account upto Kartik Sudi 1, Smt. 2002 and the
    ciedit item of Rs. 3452/6/6 which fell due· to him on 8-5-46 by the sale of the gur
    were adjusted against losses incurred by him in the Ganganagar firm with the
    result that a sum of Rs. 7212/12/9 was due to the firm from the plaintiff. This
     was an independent allegation which did not qualify the admissions made in
     paras 4 and 6 of the written statement.
           19. I accordin&Jy hold that the lower appellate court rightly decreed the
     suit against Surajmal for Rs. 3452i6/6 principal and Rs. 800/- interest.
           20. Next it is contended that there is no evidence on record to justify the
     passing of any decree against Bhanwarlal or Sohanlal. In my opinion the admis~
     sions made by Surajmal in his pleadings as well as the evidence given by him in
     court are admissible against the other co-defendants under sec. 18 of the Evidence                                                                              '>-
     Act, the relevant part of which runs as follows : -
                                                           "Statements made by-
                  Admission         ~~  l (l)      Person who have any proprietary or pecuniary interest in the sub-
     J?arty interested in         jcct matter of the proceeding, and who make the statement in their
                                   sub- }-                                                                                                                            )
     Ject matter                        J
                                  character of person so interested. • • • .
     are admissjons, if they are made during the continuance of the interest of the persons making the
     statements."
          21. Surajmal, Sohanlal and Bhanwarlal were partners in the firm Gauri
    Shankar Sohanlal and are joi~tly and severally liable so far as the liabilities of that
    firm are concerned. They have thus the same pecuniary interest in the subject·
    matter of the present suit.   Even though tbe firm might have been dissolved this
    interest is still continuing. The admissions of Surajmal are thm admissible under
    sec. 18 of the Evidence Act against Bhanwarlal and Sahanlal.
          22. The above principle embodied in sec. 18 of the Evidence Act is a prin-
    ciple of common law of England. I may here refer to the following extracts from,...,.
    Taylor on Evidencej Twelfth Ed. Vol. I : -
        Para 740-"With respect to the person whose both were jointly interested, or one was deriva-
    admissions may be received, the general doctrine tively intcrcs~cd through the other. A mere
    is that the declarations of a party to the record, community (lf i11tcrcst will not be sufficient.
    or of one identified in interest wilh him, are, as Thus, the admission of a servant of a negligent
    against such party, receivable in evidence, but, · act, unless such admission is part of the res
    if they proceed from a :stranger who is still gestae, is no evidence against his master. .... "
    living, they are almost uniformly rejected, and,      Para 753-An apparent Jomt interest is
    though he be dead, they cannot in general be obviously insufficient to make the admissions of
    admitted, unless upon some of the special gro- one party receivable against his companions
    unds already considered.                         " where the reality of that interest is the point in
        Para 743-"When several persons are jointly controversy. A foundation must first be laid, by
    interested in the subject-matter of the suit, the showing, prima fade, that a,, joint interest exists.
    general rule is that the admissions of any one of     .         . .
    these persons are receivable against himself and       Para 754 - In general. the statement of defence
    fellows, whether they be all jointly suing or sued made by one defendant cannot be read in evi-
    or whether an action be brought in favour of or dence either for or against his co-defendant.
    against one or more of them separately, provi- Neith~r can the answer to interrogatories of one
    ded the admission relates to the subject-matter in defendant be read in evidence excepting against
     dispute, and be made b~· the declarant in his hims-::lf. The reason is that, as there is no issue
     character of a person jointly interested with the between the defendants, no opportunity can
     party against whom the evidence is t~?dercd.      have been afforded for cross-examination, and,
        .                    . .           .           moreover, if such a course were allowed, the
         Para 750-"To render the admission of one plaintiff migh: make one of his friends a defen-
     person receivable in evidence against another, dant and thus gain a most unfair advantage.
     it must relate to some matter in which eiLher But this rule does not apply to cases where the
          Case 1:21-cv-00396-RJL
          SCC Online                           Document 20-7 Filed 08/14/21 Page 7 of 8
                     Web Edition, Copyright © 2021
           Page 6       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com
           TruePrint™ source: Rajasthan Law Weekly
           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-


               RLW 1965                                    Sohan Lal vs. Guiab Chand ( Jagal NaraJ·CJJI J.                             )·                            351
             other defendant claims through the party whose    they have a joint interest, either as partners or
             defence is offered in evidence' nor to cases where otherwise, in the transaction.''
                      23. In Kowsulliah Sundari Dasi vs. Mukta Sundari Dasi( IO) the admission
               made by the co-sharer was treated as evidence against the other co-sharer. Reliance
               was placed on the rule laid down in Taylor on Evidence Vol. I., 1st Ed., para 525,
               which is now contained in para 743 quoted above.
                     24. In the headnote of the ILR report sec. 18 of the Evidence Act is mentio·
              ned. The above rule was cited with approval in Meajan Matbar vs. Alimuddi
              Mia(! I) and in Ambar Ali vs. Lutfe Ali(l2).
          1'          25. The part of sec. 18 of the Evidence Act referred to above was relied upon
              in admitting the evidence of the co-defendants in Tikoo Ram vs . .Jhabar( 13),
              DiJeshwar Ram Brahman vs. Nohar Singh(l4), and Harihar vs. Nabakishore(l5).
                      26. On behalf of the appellants the decision of their Lordships of the Privy
              Council in Aumirtolall Bose vs. Rajoneekant Mitter(l6) was referred. The facts
              of that case are distinguishable.            The suit was brought by a daughter's son to
              recover his maternal grandfather's share in the ancestral estates from his maternal
              aunts and the heirs of his maternal grand uncles. The maternal aunts filed a peti-
              tion admitting the pJaintiff 's title as heit. But the heirs of the maternal .grand
              uncles contested the suit on various grounds. It was held that the admission of
               the maternal aunt was not admissible against the heir of the maternal grand uncle.
               It is clear that the interest of the t\VO were not identical and therefore the rule laid
               down in sec. 18 of the Evidence Act referred to above and in para 743 of Taylor
              on Evidence is not attracted (Sec para 750 of Taylor on Evidence in this connec-
              tion).     The other decisions relied upon by the appellants are also distinguishable.
              In Dina Nath vs. Sayad Habib(l 7), a suit for damages for publishing a defamatory
              article was brought against the proprietor, printer ·and publisher. The printer and
    t         publisher admitted t.h at the person sued as proprietor was in fact the proprietor of
              the paper. No evidence was produced by the plaintiff to prove this fact. It was
              held that the admission of the printer and publisher was not admissible against
              the proprietor. Here again the interest of the two defendants were not identical.
              There was only a community of interest between them. The admission of one was
              thus not applicable against the other. In Narindar ~ingh vs. C. M. King(I8)
              the suit was brought for a libel published in the issue of a certain newspaper against
              three persons Narindar Singh the alleged publisher, Abdur Rahman, the alleged
              printer, and Pratap Singh, the alleged editor. It was held that the admission of
              Abdur Rahman made in his written statement could not be treated as evidence
            . against the alleged publisher or the alleged editor. Although there was a community
        -_,, of interest in the defendants their interests were not identical. For the application
              of sec. 18 it is necessary that the interest should be identical.
                     27. Lastly it was contended that the oral and documentary evidence produced
              by Surajmal in court cannot be treated as evidence against the co-defendants because
              they could not have cross-examined him. I am unable to accept this contention.
              In Kirmeny & Sons Vs. Aga Ali Akbar(J9) the witness of one defendant did not
              make a statement v,•hich might have injured the interest of the co-defendants. This
              decision is therefore of no help. In all commentaries on the law of evidence the
              view has been expressed that if the witness of a defendant makes any statement which
              is injurious to the co-defendants they have a right to cross-examine him.
                 Sarkar rm Euidma. Eighty Edition, page 1141.- other party, there dannot be any right of cross-
                 "No special provision is made in the Evidence                                 examination."
             Act for the cross-examination of the co-accused's                                       Principles & Digest of the law af Evidmu by M.
             or co-defendant's witnesses. But the procedure                                    /1'.fonir. Third Edition, Pag~ 1114.-" A defendant
             to be adopted may be regulated by the well-                                       or any other witness who has given evidence
             known rule that no evidence should be received                                    against him, and reply on such evidence, though
             against one who had no opportunity of testing it                                  there is no issue joined between them-"
             by cross-examination; as it would be unjust and                                      Phipson <m Evidence. Tenth Edition, para /538.-
             unsafe not to allow a co-accused or co-defendant                                  "A defendant may cross•examine a co-defendant
    .        to cross-examine· witness called by one whose
             case was adverse to his, or who has given
             evidence against him. If th~re is no clash of
                                                                                               or any other witness who has given evidence
                                                                                               against him, and reply on such evidence, though
                                                                                               there is no issue joined betw-=cn them."
             interest or if nothing has been said against th~


                                      •
      Case 1:21-cv-00396-RJL
      SCC Online                           Document 20-7 Filed 08/14/21 Page 8 of 8
                 Web Edition, Copyright © 2021
       Page 7       Friday, August 13, 2021
       Printed For: Mr. Wayne Page
       SCC Online Web Edition: http://www.scconline.com
       TruePrint™ source: Rajasthan Law Weekly
       -----------------------------------------------------------------------------------------------------------------------------------------------------------
-


    352                                           State vs. Heera ( Bhandari J.                   )                                           RLW 1965

          28. As the admissions contained in the oral and documentary evidence pro•
    duced on behalf of Surajmal are admissible in evidence against the co-defendants
    under sec. 18 they had a right to cross-examine him. They did not put a single
    question to Surajmal in cross-examination to show that the admissions made by him
    in his pleadings or in court were not true.
          29. I accordingly decree the suit for Rs. 3452-6-6 principal and Rs. 800/-
    interest against Sohanlal and Bhanwarlal also.
          30. The result is that in S. B. Civil Regular Second Appeal No. 148 of 1961
    the appeals of Bhanwarlal, Soha'nlal and Surajmal are dismissed and the appeals
    the remaining appellants are aJlowed. Civil Miscellaneous appeal No. 23 of 19{-'
    filed by Bhagwan is allowed.
                                                                                                                                                             o.
          31. In the circumstances of the case, I direct that parties shall bear their
    own costs of these proceedings throughout.
          32. Feave to file special appeal is prayed for by both the parties and is
    granted. ·


                                                           BHANDARI             &    TYAGI ]].

                                                         State versus Heera-(92)
                   D. B, Criminal Reference No, 11 of 1964, decided on 14th May, 1965.
    Criminal P.C., Sec. 190(l)(b)-Magijfra!e may ta.le cogni;;anu evm on negative r~port and direct pro;r.cution lo
    submit charge-sheet.
            In order to enable the magistrate to take that there is prima facie case to be enquired
       cognizance under sec. 190( I ){b) there must be into. There can be no valid objection if the
       a Police report before him. This does not magistrate takes cognizance in such a case.                                                                         1
       mean that in taking cognizance the magis, There is nothing wrong if such a course is
       trate is tied down to .the statement of facts adopted.             Of course a m a g i s t r a t c
       contained in the final report. It is quite cannot pass an executive order directing the
       possible to visualise a case in which in the investigating officer to submit a charge-sheet
       opinion of the magistrate the statement of in supersession of the negative report already
       facts contained in the final report does not submitted by him for the purpose of enabling
       correspond with the material contained in the him to take cognisance. But in his judicial
       case diary and the magistrate is not satisfied capacity he can direct the Public Prosecutor
       with the statement of facts contained in the to conduct the case and for that purpose
       report snbmitted to him, On the other hand, direct the police to submit a charge-sheet.
       he is satisfied on examining the police diary                                                 (para 15)
    Case law referred__:

        (1)     Lumbaram vs. The State ( ILR l 956, 6 Raj. 468.
        (2)     The State vs. Mohan ( 1959 RLW, 597 = 1LR 1959, 9 Raj. 671)
        (3)     A. K. Roy vs. State of West Bengal ( AIR 1962 Cal. 135 (F.B.)}
        (4)     Uma Singh vs. Emperor ( AIR 1935 Patna 242)
        (5)     Ragbunath Puri vs. Emperor ( AIR 1932 Patna 72)
        (6)     Sbukadeva Sa hay vs. Hamid Miyan ( AIR 192.S Patna 585 )
          (7)   Mahabir Prasad Agarwala vs. The State ( AIR 1958 Orissa 11 )
         (8)    State vs. Murlidhar Goverdhan & Co. ( AIR 1960 Born. 240)
         (9)    Rama Shanker vs. The State of Uttar Pradesh ( AIR 1956 All. 525)
       (10)     Narendralal Mukherjee vs. The State ( AIR 1956 Assam 127 (2) )
       ( I 1)   Abdul Rahim 1st Party vs. Abdul Muktadin ( AIR I 953 Assam 112 )
       (12}     Kachu Gegei vs. The State { AlR 1951 Assam 151)
       ( 13)    (Chigurupati) Venkuta Subba Rao vs. Haraharisetty Anjanayulu ( AIR 1932 Mad 673 )
       (14)     Harbir Singh vs. The State { AlR 1952 Pepsu 29)
       (15)     Mt. Ido w/o Baru vs. Gainda Singh, Sobba Singh ( AIR 1952 Pepsu 38)
       (16)     Amar Premanand vs. The State { AIR 1960 Madhya Bharat I2)
       (17}     Emperor vs. Khwaja Nazir Ahmad ( AIR 1945 P. C. 18)
       ( 18)    State of West Bengal vs. S. N. Basak { AIR 1963 S. C. 447)

     B. C. Chatterjee Dy. Govt. Advocate for State.
           BHANDARI J.-This case has been referred to a Division Bench by Chhan-                                                                                     ":'
     gani.J. as in the opinion of the learned Judge the point involved in this case requi-
     res consideration by a larger Bench,
           2. The point referred to may be stated, as follows-
